Action for the recovery of an automobile. Judgment was rendered for the plaintiff upon the following issues:
1. Is the plaintiff the owner and entitled to recover the automobile described in the pleadings, subject to any lien that the defendant may have or be entitled to for labor and repairs on the automobile. Answer: Yes.
2. What damage, if any, did the plaintiff sustain by reason of the detention and deterioration of his said automobile? Answer: $400.
3. What amount, if any, is the defendant entitled to recover on his counterclaim for labor and materials furnished? Answer: $50. *Page 878 
The plaintiff's automobile was left with the defendant for repairs. There was a controversy between the parties as to the terms of the contract upon which the repairs were to be made. The jury accepted the plaintiff's contention as to the contract and answered the issues in accordance therewith. We have examined the exceptions of the appellant and find no error. They present no question which requires discussion.
No error.